                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TISHA BRICK, and
A.B.,

               Plaintiffs,

v.                                                                 No. 1:18-cv-01143-JCH-JHR

ESTANCIA MUNICIPAL SCHOOL DISTRICT;
EVELYN HOWARD-HAND, Estancia Municipal School
District Legal Counsel;
LORIE GERKEY, Walsh Gallegos Trevino Russo & Kyle P.C.;
STEPHANIE REYNOLDS, Chief, Estancia Police Department;
MICO FERNANDEZ, Officer, Estancia Police Department;
VANESSA GUTIERREZ, Triple A Participant Self Direction LLC.;
STATE OF NEW MEXICO;
NEW MEXICO PUBLIC EDUCATION DEPARTMENT;
THE OFFICE OF CIVIL RIGHTS DENVER DIVISION;
RAY SHARBATT, Deputy District Attorney;

               Defendants.

                             MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court on:

(i)     Defendants Evelyn Howard-Hand and Lorie Gerkey's Motion to Dismiss for Failure to

        State a Claim, Doc. 15, filed December 28, 2018

(ii)    Estancia Municipal School District's Motion to File the Due Process Hearing

        Administrative Record Under Seal, Doc. 24, filed January 30, 2019

(iii)   Estancia Municipal School District's Motion to Dismiss Plaintiff's Complaint, Doc. 26,

        filed February 12, 2019

(iv)    Plaintiff's Emergency Motion to Request Status Conference, Doc. 41, filed June 21, 2019

(v)     Plaintiff's Motion to Withdraw, Doc. 42, filed June 21, 2019

(vi)    Plaintiff's First Motion to Amend/Correct Original Complaint, Doc. 43, filed June 21, 2019
(vii)    Defendant Estancia Municipal School District's Motion to Strike Plaintiff's Notice of

         Completion of Briefing (Amended), Doc. 45, filed June 27, 2019

(viii)   Plaintiff's Second Emergency Motion to Request Status Conference, Doc. 50, filed August

         26, 2019.

Plaintiff Tisha Brick ("Plaintiff") is proceeding pro se on her own behalf and on behalf of her son,

Plaintiff A.B.

Background

         Plaintiff A.B., a former student of Estancia Municipal School District ("EMSD"), "has a

legal Doctor's recommendation to be given Medical Cannabis daily as a necessary routine

medication for mental health management." Complaint ¶¶ 4, 6 at 3. Plaintiff Tisha Brick "has

been and currently is the legal caregiver under the Medical Cannabis Program" and "is the primary

responsible person for managing and administering the medication for minor [A.B.] including

when he needed PRN administered at school." Complaint ¶ 7 at 3. A.B. "was involuntarily

withdrawn from EMSD by EMSD . . . on February 6, 2018 after months of an unresolved

educational dispute between [Plaintiff] and EMSD." Complaint ¶ 8 at 3. Plaintiff participated in

a Due Process Hearing "against EMSD" in August 2018. Complaint ¶¶ 9 at 3.

         Plaintiff alleges that Defendants "violat[ed] multiple Federal laws toward both the student

[A.B.] and the Parent Tisha Brick. The laws violated appear to fall primarily under Section 504

[of the Rehabilitation Act], ADA [Americans with Disabilities Act], and IDEA [Individuals with

Disabilities in Education Act]." Complaint at 2.

         Defendants Howard-Hand and Gerkey, and Defendant EMSD filed motions to dismiss the

Complaint for failure to state a claim. See Doc. 15, filed December 28, 2018; Doc. 26, filed

February 12, 2019. The motions to dismiss argue that Plaintiff fails to state claims under



                                                  2
Section 504 of the Rehabilitation Act, the ADA, and the IDEA, and that Plaintiff cannot assert

claims on behalf of her son.

        Plaintiff subsequently filed a motion to amend her Complaint. See Doc. 43, filed June 21,

2019.

Motions to Dismiss

        Defendants Howard-Hand and Gerkey, of Walsh Gallegos Treviño Russo & Kyle P.C., are

"EMSD Legal Counsel." Complaint at 1. Their motion to dismiss asserts that Plaintiff fails to state

a claim under: (i) Section 504, because Howard-Hand and Gerkey are not recipients of public

funding; (ii) the ADA, because Howard-Hand and Gerkey are not public entities; and (iii) the

IDEA, because Howard-Hand and Gerkey are private entities. Doc. 15 at 3-5.

        Defendant EMSD's motion to dismiss asserts that Plaintiff fails to state a claim under: (i)

the IDEA, because Plaintiff "fail[ed] to identify the issues or state how and why she is aggrieved

by the [Due Process Hearing Officer]'s findings and decision;" and (ii) Section 504 and the ADA,

because Plaintiff does not allege that she is a qualified individual with a disability. Doc. 26 at 8-

15.

        Both motions seek dismissal of the claims Plaintiff asserts on behalf of her son because

Plaintiff is not an attorney.1

Dismissal of Claims Asserted on Behalf of Plaintiff A.B.

        The Court dismisses all the claims Plaintiff asserts on behalf of her son, A.B., without

prejudice because "[a] litigant may bring his own claims to federal court without counsel, but not

the claims of others." Fymbo v. State Farm Fire & Cas. Co., 213 F.3d 1320, 1321 (10th Cir. 2000).




1
 Plaintiff states she is "not an attorney." Complaint at 22; Response at 2, Doc. 16, filed December
31, 2018.
                                                 3
Section 504 of the Rehabilitation Act

       Section 504 of the Rehabilitation Act ("Section 504") provides: "No otherwise qualified

individual with a disability in the United States, as defined in section 705(20) of this title, shall,

solely by reason of her or his disability, be excluded from the participation in, be denied the

benefits of, or be subjected to discrimination under any program or activity receiving Federal

financial assistance" 29 U.S.C. § 794(a). "A prima facie case under § 504 consists of proof that

(1) plaintiff is handicapped under the Act; (2) he is 'otherwise qualified' to participate in the

program; (3) the program receives federal financial assistance; and (4) the program discriminates

against plaintiff." Hollonbeck v. U.S. Olympic Committee, 513 F.3d 1191, 1194 (10th Cir. 2008).

       The Complaint and the proposed amended complaint fail to state a claim under Section 504

of the Rehabilitation Act because they do not allege that Plaintiff "is handicapped under the Act."

Americans with Disabilities Act

       The Americans with Disabilities Act ("ADA") provides: "no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or be denied the

benefits of the services, programs, or activities of a public entity, or be subjected to discrimination

by any such entity." 42 U.S.C. § 12132. "To have a viable claim [under 42 U.S.C. § 12132], a

plaintiff must prove:

       (1) that he or she is a qualified individual with a disability;

       (2) that he or she was either excluded from participation in or denied the benefits
       of some public entity's services, programs, or activities, or was otherwise
       discriminated against by the public entity; and

       (3) that such exclusion, denial of benefits, or discrimination was by reason of the
       plaintiff's disability.

J.V. v. Albuquerque Public Schools, 813 F.3d 1289, 1295 (10th Cir. 2016).




                                                  4
        The Complaint and the proposed amended complaint fail to state a claim under the

Americans with Disabilities Act because they do not allege that Plaintiff "is a qualified individual

with a disability."

Individuals with Disabilities in Education Act

        The Individuals with Disabilities in Education Act ("IDEA") "provides federal money to

assist state and local agencies in educating handicapped children, and conditions such funding

upon a State's compliance with [its] extensive goals and procedures." Ellenberg v. New Mexico

Military Institute, 478 F.3d 1262, 1268 (10th Cir. 2007). "Any State educational agency, State

agency, or local educational agency that receives assistance under this subchapter shall establish

and maintain procedures in accordance with this section to ensure that children with disabilities

and their parents are guaranteed procedural safeguards with respect to the provision of a free

appropriate public education by such agencies." 20 U.S.C. § 1415(a).

        The IDEA provides that a parent involved in an administrative complaint "shall have an

opportunity for an impartial due process hearing, which shall be conducted by the State educational

agency or by the local educational agency." 20 U.S.C. § 1415(f)(1)(A). "Any party aggrieved by

the findings and decision made" following a due process hearing "shall have the right to bring a

civil action . . . in a district court of the United States." 20 U.S.C. § 1415(i)(2)(A).

        By statute, Congress has set out rather unique rules governing the review of liability
        in IDEA claims. Unlike the deferential review typically afforded to administrative
        adjudication of statutory claims, Congress requires district courts to apply a
        modified de novo standard when reviewing agency disposition in the IDEA context.
        See 20 U.S.C. § 1415(i)(2)(C); Murray v. Montrose County Sch. Dist., 51 F.3d 921,
        927 (10th Cir.1995). Specifically, the district court must (1) receive the record of
        the administrative proceedings, (2) hear additional evidence at the request of a
        party, and (3) base its decision on the preponderance of evidence. 20 U.S.C. §
        1415(i)(2)(C). At the same time, though the statute specifies that review is de novo,
        the Supreme Court has interpreted the requirement that the district court receive the
        administrative record to mean that “due weight” must be given to the administrative
        proceedings, Bd. of Educ. v. Rowley, 458 U.S. 176, 206, 102 S.Ct. 3034, 73 L.Ed.2d

                                                   5
       690 (1982), the fact findings of which are “considered prima facie correct,” L.B. ex
       rel. K.B. v. Nebo Sch. Dist., 379 F.3d 966, 974 (10th Cir.2004). On appeal of the
       district court's judgment on the record, we are bound to apply these very same
       principles of review. Nebo Sch. Dist., 379 F.3d at 974.

       Bearing this standard of review in mind, we turn to the two-step inquiry set out by
       the Supreme Court as our test for assessing liability: (1) Has the school district
       complied with the procedures set forth in IDEA? (2) Are the special education
       services provided to the student reasonably calculated to enable the child to receive
       educational benefits—or in other words, has the school district fulfilled its
       obligation to provide the student with a FAPE [free and appropriate public
       education]? Rowley, 458 U.S. at 206–07, 102 S.Ct. 3034.

Garcia v. Board of Educ. of Albuquerque Public Schools, 520 F.3d 1116, 1125 (10th Cir. 2008).

       Defendant EMSD moves to dismiss Plaintiff's IDEA cause of action stating the Complaint

"does not, even if read liberally, state a plausible claim for relief or provide any notice to the

defendants of what, specifically, is to be reviewed," and "she does not allege any supporting facts

or identify specific disputed issues." Doc. 26 at 8-9.

       The Court denies Defendant EMSD motion to dismiss Plaintiff's IDEA cause of action

because Plaintiff states a plausible claim for relief. The IDEA grants a party who is aggrieved by

the findings and decisions made after a due process hearing, the right to bring a civil action in

federal court asking the court to review the administrative record and determine whether the school

district fulfilled its obligation to provide the student with a free and appropriate public education.

See 20 U.S.C. § 1514(i)(2)(A, C); Garcia v. Board of Educ. of Albuquerque Public Schools, 520

F.3d 1116, 1125. Plaintiff states she is aggrieved by the decision of the Due Process Hearing

Officer and identifies the disputed issues in the decisions made after the due process hearing to be

reviewed. See Complaint at 4, ¶ 12. ("Plaintiff is aggrieved by the Hearing Officer's decisions

that do not find a denial of [free and appropriate public education]").

       The Complaint and proposed amended complaint fail to state a claim pursuant to the IDEA

against the other Defendants because it does not allege that any of those Defendants are a "State

                                                  6
educational agency, State agency, or local educational agency that receives assistance under" the

IDEA. 20 U.S.C. § 1514(a).

Retaliation

       Plaintiff states a plausible claim for retaliation under the IDEA:

       After almost two full school years of it being allowed and after the parent began
       advocacy for [A.B.'s] educational rights to be reviewed and lawfully upheld, on
       November 16, 2017 [Defendant Principal] Mindy Lingnau and [Defendant Special
       Education Director] Karen Pai in an act of retaliation to the advocacy, announced
       to the IEP team in an EDT meeting without parent present, that they would no
       longer allow Anthony Brick to be administered his medical cannabis by [Plaintiff]
       Tisha Brick on or near school grounds due to claims of allegedly being at sudden
       risk of violating state and federal laws which allegedly prohibit the allowance of
       medically prescribed cannabis on school premises and within 300 feet of school
       premises.
       ....
       On January 23, 2018 [Defendant Superintendent] Joel Shirley sent out a retaliatory
       and unlawful 3-page letter which . . . ultimately banned Tisha Brick from campus
       and having contact with 99 percent of the staff on campus.

Complaint at 10, ¶ 37; 16, ¶ 62. See Weber v. Cranston School Committee, 212 F.3d 41, 51 (10th

Cir. 2000) (stating "The IDEA statement of purposes explicitly recognizes the statute's mission 'to

ensure that the rights of children with disabilities and parents of such children are protected,'" and

finding that parent's claim that school committee retaliated against her for complaints regarding

education of her child fell within the zone of interests protected by the IDEA, in light of the central

role played by parents in assuring that their disabled children receive fee appropriate public

education) (emphasis in original).

Motion to Amend Complaint

       The factual allegations in the proposed amended complaint are substantially the same as

those in the original Complaint, with the proposed amended complaint containing some new

factual allegations providing a little additional detail to the allegations in the original Complaint.

See Doc. 43-1. The primary difference between the original Complaint and the proposed amended

                                                  7
complaint is the proposed amended complaint contains 40 counts identifying specific causes of

action which were not specifically identified in the original Complaint. Those counts include five

causes of action arising under federal law: (i) Count 1 - Criminal Conspiracy (ii) Count 3 - IDEA

Violations; (iii) Count 4 - ADA Violations; (iv) Count 5 - Section 504 Violations; and (v) Count

40- HIPPA Violations.

       The Court denies Plaintiff's First Motion to Amend/Correct Original Complaint, Doc. 43,

filed June 21, 2019, because the proposed amendment is futile. See Foman v. Davis, 371 U.S. 178,

182 (1962) (holding that leave to amend need not be freely given when amendment would be

futile). DeHaan v. United States, 3 Fed.Appx. 729, 731 (10th Cir. 2001) (“A proposed amendment

is futile if the complaint, as amended, would be subject to dismissal”).

       As discussed above, the proposed amended complaint fails to state a claim pursuant to

Section 504 and the ADA because it does not allege that Plaintiff is handicapped or a qualified

individual with a disability. The proposed amended complaint also fails to state a claim pursuant

to the IDEA against all Defendants, except Defendant EMSD, because it does not allege that any

of those Defendants are a "State educational agency, State agency, or local educational agency that

receives assistance under" the IDEA. 20 U.S.C. § 1514(a).

       Plaintiff's proposed amendment to assert a cause of action for criminal conspiracy is futile

"because the criminal statutes do not provide for private civil causes of action." Kelly v.

Rockefeller, 69 Fed.Appx. 414, 415-416 (10th Cir. 2003).

       Plaintiff's proposed amendment to assert a cause of action for a HIPAA violation is futile

because "HIPAA does not create a private right of action for alleged disclosures of confidential

medical information." Wilkerson v. Shinseki, 606 F.3d 1256, 1257 n.4 (10th Cir. 2010).




                                                 8
       Plaintiff also proposes four amendments asserting other causes of action but does not

indicate whether she is asserting them under state or federal law, or both: (i) Count 18 - Civil

Rights Violations; (ii) Count 22 - Retaliation; (iii) Count 23 - Discrimination; and (iv) Count 28 -

Depr[i]vation of Rights.

       Those proposed amendments regarding civil rights violations and deprivation of rights are

futile because the allegations of civil rights violations are conclusory and Plaintiff does not identify

the rights she believes were violated. See Proposed Amended Complaint ¶ 126 at 30, ¶ 129 at 31,

Count 18 at 45, Count 28 at 52-53, Doc. 43-1; see Nasious v. Two Unknown B.I.C.E. Agents, at

Arapahoe County Justice Center, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in

federal court, a complaint must explain what each defendant did to him or her; when the defendant

did it; how the defendant’s action harmed him or her; and, what specific legal right the plaintiff

believes the defendant violated.”) (emphasis added).

       The proposed amendment regarding retaliation is futile because it does not state any

additional claims beyond those that the Court has already recognized. See Proposed Amended

Complaint ¶ 19 at 7, ¶ 21 at 8, ¶ 63 at 17, ¶ 102 at 26, ¶ 128 at 31, ¶ 130 at 32,

Count 18 at 45, Count 22 at 48, Doc. 43-1;

       The proposed amendment regarding discrimination is futile because Plaintiff does not

allege she is a member of a protected class or that the adverse actions were the result of intentional

discrimination based upon protected class characteristics. See Proposed Amended Complaint ¶ 21

at 8, ¶ 128 at 31, ¶ 130 at 32, Count 18 at 45, Count 23 at 48-49, Doc. 43-1.

Plaintiff's Motions for Status Conference

       Plaintiff has filed two motions requesting a status conference regarding her motion to

amend her Complaint. See Doc. 41, filed June 21, 2019; Doc. 50, filed August 26, 2019. Because



                                                   9
the Court is denying Plaintiff's motion to amend the Complaint, the Court denies the motions for

a status conference as moot.

EMSD's Motion to File the Due Process Hearing Administrative Record Under Seal

       Any party aggrieved by the findings and decisions made after a due process hearing may

bring a civil action in a district court of the United States. See 20 U.S.C. § 1415(i)(2)(A). In such

actions, the court "shall receive the records of the administrative proceedings."                  20

U.S.C. § 1415(i)(2)(C)(i). Defendant EMSD states it "is in possession of these records and thus

must submit them to the court." Doc. 24 at 2. Defendant EMSD "considers many of these

documents to be confidential" and asserts that "schools may not release this information without

written consent of the parents" pursuant to the Family Educational Rights and Privacy Act

("FERPA"), 20 U.S.C. § 1232g (b)(1). Doc. 42 at 3. Defendant EMSD also asserts that Plaintiff

has not provided "[p]roper written consent." Doc. 42 at 3.

       Plaintiff objects to Defendant EMSD's Motion to file the due process hearing

administrative record under seal stating she wants to "maintain transparency and accountability"

and that the "student's name can and will be continued to be in the form of initials and the student's

medical identification numbers should automatically be redacted from the record for basic

confidentiality purposes." Doc. 23 at 2, filed January 28, 2019. Defendant EMSD states that many

portions of the documents in the records "were not redacted and refer to the student by his entire

named [and] EMSD cannot alter the record before submitting it to the court for review." Doc. 24

at 3. Defendant EMSD also states that the "record includes six days of testimony and numerous

documents, most of which contain sensitive personal information, including FERPA protected

information [and] Redacting this information before filing the record would be overly burdensome

and time consuming, making it difficult to file the record in a timely manner." Doc. 24 at 3-4.



                                                 10
Plaintiff has not shown that the student's parents have provided the proper written consent to

release the confidential educational records.

       The Court grants Defendant EMSD's Motion to File the Due Process Hearing

Administrative Record Under Seal. Plaintiff may file a motion to unseal the administrative record

after showing the parents have provided the appropriate written consent pursuant to FERPA and

any other applicable laws providing privacy protections, or to file an unsealed redacted record.

Stay of State Law Claims

       The Court stays proceedings on Plaintiff's state law claims. See Helget v. City of Hays,

Kansas, 844 F.3d 1216, 1226 n.6 (10th Cir. 2017) ("Federal courts possess the inherent powers

necessary 'to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases'”) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991)). Plaintiff names 26

defendants in this case. The only federal law claims remaining in this case are Plaintiff's IDEA

claim against Defendant EMSD, which requires a review of the administrative record and the

hearing of new evidence, and Plaintiff's retaliation claims. The Parties have not spent a great deal

of time on the state law claims; only three Defendants have appeared in this case, Defendants

Howard-Hand, Gerkey and EMSD.

       "The Supreme Court has instructed that 'a federal court should consider and weigh in each

case, and at every stage of the litigation, the values of judicial economy, convenience, fairness,

and comity in order to decide whether to exercise jurisdiction over a case brought in that court

involving pendent state-law claims.'” Merrifield v. Board of County Com'rs for County of Santa

Fe, 654 F.3d 1073, 1085 (10th Cir. 2011) (quoting Carnegie–Mellon Univ. v. Cohill, 484 U.S. 343,

350 (1988)). " Courts should be cautious when exercising supplemental jurisdiction over state law

claims because “‘[n]otions of comity and federalism demand that a state court try its own lawsuits,



                                                11
absent compelling reasons to the contrary.’” Villalpando ex rel. Villalpando v. Denver Health and

Hospital Authority, 65 Fed.Appx. 683, 688 (10th Cir. 2004) (quoting Ball v. Renner, 54 F.3d 664,

669 (10th Cir.1995)). "If . . . the parties have not shown they have spent a great deal of time on

the state law claims, the 'district court should normally dismiss supplemental state law claims after

all federal claims are dismissed ... before trial.'” Villalpando ex rel. Villalpando v. Denver Health

and Hospital Authority, 65 Fed.Appx. at 688 (quoting United States v. Botefuhr, 309 F.3d 1263,

1273 (10th Cir.2002)); see also 28 U.S.C. § 1367(c)(3) (“The district courts may decline to

exercise supplemental jurisdiction over a claim ... if ... the district court has dismissed all claims

over which it has original jurisdiction.”).

       The Court will decline to exercise supplemental jurisdiction over Plaintiff's state-law

claims after ruling on Plaintiff's sole federal law claim. Staying proceedings on Plaintiff's state

law claims until the Court rules on the two claims over which it has jurisdiction, then declining to

exercise supplemental jurisdiction over the state law claims, will conserve resources for the Court,

which has a very high case load, and conform with the notions of comity and federalism which

"demand that a state court try its own lawsuits, absent compelling reasons to the contrary."

Motions Regarding Notice of Completion of Briefing

       Plaintiff filed a Notice of Completion of Briefing (Amended) on June 21, 2019. See doc.

44. Defendant EMSD filed a Motion to Strike Plaintiff's Notice of Completion of Briefing

(Amended) on the grounds that Plaintiff's Notice contains inaccurate statements and implies that

the subject motion is ready for decision. See Doc. 45, filed June 27, 2019. Because Plaintiff has

filed a Motion to Withdraw her Notice of Completion of Briefing, Doc. 45, filed June 21, 2019,

the Court grants Plaintiff's Motion to Withdraw her Notice of Completion of Briefing and denies

EMSD's Motion to Strike as moot.



                                                 12
        IT IS ORDERED that:

(i)     Plaintiff A.B.'s claims against all Defendants are DISMISSED without prejudice.

(ii)    Plaintiff's First Motion to Amend/Correct Original Complaint, Doc. 43, filed

        June 21, 2019, is DENIED.

(iii)   Plaintiff's Emergency Motion to Request Status Conference [regarding request to

        amend complaint], Doc. 41, filed June 21, 2019, is DENIED as moot.

(iv)    Plaintiff's Second Emergency Motion to Request Status Conference [regarding

        request to amend complaint], Doc. 50, filed August 26, 2019, is DENIED as moot.

(v)     Defendants Evelyn Howard-Hand and Lorie Gerkey's Motion to Dismiss for

        Failure to State a Claim, Doc. 15, filed December 28, 2018, is GRANTED in part.

        Plaintiff Tisha Brick's claims pursuant to Section 504 of the Rehabilitation

        Act, the Americans with Disabilities Act, and the Individuals with Disabilities in

        Education Act against Defendants Howard-Hand and Gerkey are DISMISSED

        with prejudice. To the extent the Complaint asserts state law claims against

        Defendants Howard-Hand and Gerkey, the Court stays proceedings on those

        claims.

(vi)    Estancia Municipal School District's Motion to Dismiss Plaintiff's Complaint,

        Doc. 26, filed February 12, 2019, is GRANTED in part. Plaintiff Tisha Brick's

        claims pursuant to Section 504 of the Rehabilitation Act and the Americans with

        Disabilities Act against Defendant Estancia Municipal School District are

        DISMISSED with prejudice. The Court DENIES Estancia Municipal School

        District's motion to dismiss Plaintiff's claim pursuant to the Individuals with

        Disabilities in Education Act. To the extent the Complaint asserts state law claims



                                         13
        against Defendant Estancia Municipal School District, the Court stays proceedings

        on those claims.

(vii)   Estancia Municipal School District's Motion to File the Due Process Hearing

        Administrative Record Under Seal, Doc. 24, filed January 30, 2019, is GRANTED.

(viii) Plaintiff's Motion to Withdraw [Notice of Completion of Briefing], Doc. 42, filed

        June 21, 2019, is GRANTED.

(ix)    Defendant Estancia Municipal School District's Motion to Strike Plaintiff's Notice

        of Completion of Briefing (Amended), Doc. 45, filed June 27, 2019, is DENIED

        as moot.

(x)     Plaintiff Tisha Brick's federal law claims against all Defendants, except Defendants

        Howard-Hand, Gerkey, Estancia Municipal School District, Lingnau, Pai and

        Shirley, are DISMISSED with prejudice.

(xi)    Proceedings on Plaintiff Tisha Brick's state law claims are stayed.




                                              _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                         14
